Title: From Thomas Jefferson to Alexander Hamilton and Henry Knox, with their Replies, 25 June 1793
From: Jefferson, Thomas
To: Hamilton, Alexander,Knox, Henry



June. 25. 1793.

Th: Jefferson has the honor to submit to the correction and approbation of the Secretaries of the Treasury and War, the inclosed draughts of letters to the French minister on the subject of the ship William and others in her situation, and to Mr. Hammond and Mr. Pinckney on the subject of the Snow Suckey.
[Replies by Alexander Hamilton and Henry Knox:]
The letters to Mr. Hammond and Mr. Pinckney appear to me proper, according to the facts stated in them.
The object of that to Mr. Genet also appears to me desireable; but I am not wholly without scruple as to the proposition going from the UStates.

A HamiltonApproved H Knox

